                            Case 8:19-cv-03143-MSS-CPT Document 1-1 Filed 12/23/19 Page 1 of 4 PageID 10
                                                         Exhibit A to the Complaint
Location: Tampa, FL                                                                                    IP Address: 173.168.144.254
Total Works Infringed: 63                                                                              ISP: Spectrum
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            DBAD7C766F8B606A56AEF85D8257DA331BF94E20     10/27/2019       Blacked Raw   10/24/2019       11/05/2019       PA0002210293
                                                           07:02:51
 2            1E72E44DE9B6324632BC4239F849C881A8BD8890     10/26/2019       Blacked       10/22/2019       11/05/2019       PA0002210294
                                                           16:08:48
 3            74DE205F4E6D427F058AF94EC43D9E669DF9EF39     10/22/2019       Vixen         10/11/2019       10/21/2019       PA0002207779
                                                           11:42:44
 4            A84DE07FE2B1F1A9415B731A793622178ACE9CD9     10/21/2019       Blacked Raw   10/14/2019       11/05/2019       PA0002210289
                                                           01:20:51
 5            F9F24DCFD28DC4609EAC33B92FE886BA4A31FA43     10/15/2019       Blacked Raw   10/09/2019       11/05/2019       PA0002210286
                                                           22:29:22
 6            E31C899DA526D5D5FA51DC2D943EEE1EAE449E03     10/08/2019       Blacked       10/07/2019       10/21/2019       PA0002207742
                                                           23:46:10
 7            B432F40ACB4786C94F80DB59F2B8E2CC8088DEE5     10/06/2019       Tushy         10/03/2019       10/21/2019       PA0002207743
                                                           06:16:50
 8            D022E10C23552C8254ED86B204F480FFE3587E5E     09/27/2019       Blacked Raw   09/24/2019       10/07/2019       PA0002205464
                                                           23:07:24
 9            0141ED0E91F6B56327FC75210B85F8AE59A8B4A8     09/20/2019       Blacked Raw   09/19/2019       09/25/2019       PA0002203162
                                                           11:22:24
 10           E468EBA82EFB1018AE1A97BF3CE9E21BD24D18B4     09/15/2019       Vixen         09/11/2019       09/25/2019       PA0002203160
                                                           02:37:22
 11           89A4D30C22088609162E3661DC2F9685A1C0B720     09/14/2019       Vixen         09/01/2019       09/17/2019       PA0002216134
                                                           07:27:49
 12           7D929C2FCD453C25057774F1D4801B7EA0EFF4D7     09/13/2019       Vixen         08/27/2019       09/17/2019       PA0002216129
                                                           04:41:18
 13           B0637E942279D681EFBE0063C41063A01FA8FA0C     08/26/2019       Blacked       08/13/2019       08/22/2019       PA0002195504
                                                           22:19:46
 14           29253BAB0DC9261A136BAE55B4A49AB0B0D6C7FC     08/25/2019       Blacked       08/18/2019       09/17/2019       PA0002216216
                                                           22:36:46
 15           EDA9649A0537CA61E4448B6ADA8588C0FBBE8F3A     08/25/2019       Blacked Raw   08/15/2019       09/17/2019       PA0002216211
                                                           22:31:51
 16           6BE17EF242A924693B8D147C057B4024840823B2     08/23/2019       Blacked Raw   08/20/2019       09/13/2019       PA0002200701
                                                           09:31:54
 17           EB6D51EC6FBB10E0D1D8144BAD1A2351568A00CA     08/23/2019       Vixen         08/17/2019       09/10/2019       PA0002199413
                                                           09:12:28
                 Case 8:19-cv-03143-MSS-CPT Document 1-1 Filed 12/23/19 Page 2 of 4 PageID 11
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     9E33341CDFCAF422326D04843BD744B4840CD716   08/15/2019   Blacked       07/29/2019   09/11/2019   PA0002214887
                                                  03:04:38
19     15CAB1062E3F6CE4A3161071A641787933662BCA   08/14/2019   Vixen         08/02/2019   08/22/2019   PA0002195510
                                                  23:31:48
20     D8FDA5361B7DBD6253D16D4BA2A1E3E1EFF7FF93   08/14/2019   Tushy         07/30/2019   08/22/2019   PA0002195506
                                                  22:53:58
21     29A5856B5A316685730BBFA1BD05BA2F627EF630   08/14/2019   Vixen         07/28/2019   08/22/2019   PA0002195513
                                                  14:21:42
22     9ADECB83B1A482B2B0E62AAC6A85EE0FB8E0AC2A   08/14/2019   Blacked       08/03/2019   09/10/2019   PA0002199412
                                                  14:20:01
23     0C467E6B6F63509F81A80A4E3691419C01FB832E   08/14/2019   Blacked Raw   07/26/2019   09/10/2019   PA0002199417
                                                  11:12:50
24     A6E922E5A752B4D84E4F9644B0AF4718CDB3A0F5   08/14/2019   Blacked Raw   07/31/2019   08/22/2019   PA0002195511
                                                  11:12:37
25     B3B91A8C74368CB70C356A9D2AB32F400AED2FE3   08/11/2019   Blacked       08/08/2019   09/17/2019   PA0002216217
                                                  05:14:28
26     94B0ACA230457CE3C285D0142F63401CB31E8766   08/10/2019   Vixen         08/07/2019   08/26/2019   PA0002213240
                                                  19:41:58
27     7D1912393CC882689C26A9D5A46A70DC57623CBE   08/08/2019   Blacked       07/24/2019   09/10/2019   PA0002199414
                                                  13:37:44
28     25842097E80AD348A604DD872A09A9206B350463   08/08/2019   Blacked Raw   08/05/2019   08/27/2019   PA0002213302
                                                  10:32:29
29     941A2E00F47F2F1C1D775E3B8D5FD77D2083F8D7   07/26/2019   Blacked Raw   06/26/2019   08/27/2019   PA0002213245
                                                  23:12:13
30     19600F1269D9A93DC2E8AD33FDF53100F7FDC4CE   07/26/2019   Tushy         07/05/2019   08/27/2019   PA0002213300
                                                  11:00:19
31     F3FEA7397CB00BB39C8584453DD50490726CD04C   07/16/2019   Blacked       07/14/2019   08/02/2019   PA0002192303
                                                  09:34:22
32     1B0D36CAE2799E0F50518D086B07151F49CA4E11   06/27/2019   Blacked Raw   06/21/2019   08/27/2019   PA0002213241
                                                  22:46:51
33     1D28B2A9C6F99439A69A2EDB4D7D450BE776D21C   06/03/2019   Blacked Raw   06/01/2019   07/17/2019   PA0002188304
                                                  10:30:58
34     A9C9218A5EC51E0AC2081F4CDD324BA99AEB0346   06/02/2019   Vixen         02/18/2019   03/11/2019   PA0002158598
                                                  21:02:43
35     5352EA774C5490597CFAA5D09F44B3F4A3CC323C   06/02/2019   Blacked       11/21/2018   01/22/2019   PA0002149833
                                                  20:59:21
36     45F23A594FF05FDE4FB090313992CC42C3855FE8   05/23/2019   Blacked Raw   05/22/2019   07/17/2019   PA0002188299
                                                  03:03:27
                 Case 8:19-cv-03143-MSS-CPT Document 1-1 Filed 12/23/19 Page 3 of 4 PageID 12
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     294689B8AF433591D895663D5786DF5F5C336E29   05/23/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  02:51:00
38     4A97F54E20B1244B2FF27ABF2D505D090DC6F53E   05/20/2019   Vixen         05/19/2019   06/13/2019   PA0002180953
                                                  09:57:54
39     97F1EEE99634C82EA4A5F5960FDF31EC62B8EF4D   05/05/2019   Vixen         04/14/2019   05/28/2019   PA0002200761
                                                  22:22:49
40     74EAC1C71C35EE8F7B3E7D1781DD8139D8A565B6   02/14/2019   Blacked Raw   02/13/2019   03/24/2019   PA0002183197
                                                  06:15:43
41     0E05BEABD54B876C77B2D196C6FE1EB71BFD0FB1   02/09/2019   Blacked Raw   02/01/2019   03/24/2019   PA0002183205
                                                  02:52:51
42     087B25BD20E5A3B694196BBFED11838BF98E49DB   02/09/2019   Blacked Raw   02/06/2019   03/24/2019   PA0002183207
                                                  02:48:19
43     D51FE8F2781351112CB7B0B662E961A1AC118143   02/06/2019   Blacked Raw   11/18/2018   12/10/2018   PA0002146476
                                                  00:42:52
44     91383E068F670EB236C053B4612F4DDBFAD4D27E   02/01/2019   Blacked Raw   01/27/2019   03/24/2019   PA0002184066
                                                  17:54:02
45     340388F38581DF5E919342C8EBB209978EEA9633   02/01/2019   Blacked       01/30/2019   02/22/2019   PA0002155138
                                                  16:14:47
46     E5458A104162EC45AAFE58B2C64E2D70823D748F   02/01/2019   Blacked Raw   01/22/2019   03/24/2019   PA0002183202
                                                  14:44:25
47     60B14F4305E7880F1F30B87238E43DAC9C8D1A4D   02/01/2019   Blacked Raw   01/02/2019   02/02/2019   PA0002155379
                                                  14:41:39
48     FCB171660AC0F0E691A53C1AF9D4289C9CD5A6A9   01/22/2019   Blacked       01/20/2019   02/22/2019   PA0002155135
                                                  23:28:45
49     498C38E65A191A26E153A7D80BCFBCA20069BDFD   01/19/2019   Blacked Raw   01/17/2019   02/22/2019   PA0002155141
                                                  19:38:51
50     77F03517ECAE07592DB0BBFCC488A3A0C0BE29C2   01/19/2019   Blacked       07/19/2018   09/05/2018   PA0002135006
                                                  17:22:31
51     3452C490B93613A4A4949A8B95F1ADE7C671B0D8   01/19/2019   Blacked Raw   11/08/2017   12/04/2017   PA0002097993
                                                  17:00:27
52     252C6A599748155720665E443E0AA64038F4CE77   01/19/2019   Blacked Raw   02/11/2018   03/02/2018   PA0002104740
                                                  16:44:04
53     90FE69F65B803AAAAA8144AB9806B463409CC09E   01/19/2019   Blacked Raw   01/17/2018   01/24/2018   PA0002101760
                                                  16:39:49
54     21BB5AD737EC7A3F0A9D74A520A9DA5E72F14B5F   01/19/2019   Vixen         07/18/2018   09/01/2018   PA0002119684
                                                  16:15:02
55     5CE908FAACFC3F6B9DFF351DC302D20ABD251760   01/19/2019   Blacked Raw   05/12/2018   05/24/2018   PA0002101380
                                                  15:08:59
                 Case 8:19-cv-03143-MSS-CPT Document 1-1 Filed 12/23/19 Page 4 of 4 PageID 13
Work   Hash                                     UTC          Site          Published    Registered   Registration
56     79B78FB4CE74E88A77D0022702E117EA348DCAEA 01/19/2019   Blacked Raw   06/26/2018   08/07/2018   PA0002131867
                                                15:07:09
57     E22A89041337C3BB3104AD83378C1A4CD299FD3D 01/19/2019   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                14:04:24
58     58184CB68D529D79E08EA022F599CCF0BFD7D6F6 01/17/2019   Blacked       01/15/2019   02/02/2019   PA0002155371
                                                01:43:09
59     03024D662EB6CFEBD4FDE66E0204C2EC673180C2 01/14/2019   Blacked Raw   01/12/2019   02/02/2019   PA0002155388
                                                22:34:17
60     9B31129572F3E6F136D514C1A48643C2B689BFBC 01/05/2019   Blacked       08/03/2018   09/01/2018   PA0002119596
                                                11:33:17
61     F0FD017A6FC4517878BB487DB8FF737BE1E1B079 01/05/2019   Blacked Raw   12/28/2018   02/02/2019   PA0002155006
                                                10:29:40
62     A7671D9A943B4580C4CA097645722A9860A70621 01/05/2019   Vixen         12/30/2018   01/22/2019   PA0002147900
                                                10:14:49
63     2D46523729BAB746AD6A1F1AA1D2DD9500159AB9 01/05/2019   Vixen         08/02/2018   09/01/2018   PA0002119574
                                                10:05:18
